Citation Nr: 0316910	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.  This matter was previously before the 
Board in March 2001, at which time, the matter was remanded 
for further evidentiary development.

The issue has been rephrased to reflect that the instant 
claim represents the original claim for cause of death. At 
the time of an earlier claim for death benefits, the 
appellant specifically noted that he was not claiming that 
the cause of the veteran's death was due to service. The 
initial claim for service connection for the cause of the 
veteran's death was received in February 1999.  


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran died in May 1996 at the age of 72; the 
certificate of death certifies that the immediate cause of 
death was cardiac arrest due to cerebrovascular accident due 
to hypertension.  Lung cancer is listed as a contributory 
cause of death.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  Neither hypertension, a cerebrovascular accident, nor 
lung cancer was present in service or manifested for many 
years later, and none of these conditions is otherwise shown 
to be related thereto.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 2001 letter to the appellant, the April 1999 rating 
decision, and February 2000 Statement of the Case, the RO 
provided the him with the applicable law and regulations and 
gave notice as to the evidence generally needed to 
substantiate his claim.  The April 2001 letter also advised 
the appellant of what the responsibilities of the VA and the 
appellant are in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has not 
identified any additional evidence that has not been 
associated with the record.  Review of the record does not 
suggest the existence of any outstanding Federal government 
record or any other records that could substantiate the 
appellant's claim.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service medical records show that the veteran underwent an 
appointment physical examination in June 1944 and was found 
to have a normal heart and blood vessels.  Her blood pressure 
reading was 110/70.  The veteran underwent a separation 
physical examination in March 1946.  The findings indicate 
that no defects were noted and the veteran was found 
qualified for discharge from the service.  Her heart and 
cardiovascular system were normal.  Blood pressure was 122/70 
before exercise and 116/70 three minutes afterward.

Post service records indicate that the veteran was 
hospitalized in July 1979 at O. Hospital.  The record 
indicates that the veteran awakened from sleep on the day of 
admission with severe postoccipital pain, a transient 
hemiparesis, and a transient supraventricular arrhythmia. and 
left hemiparesis, which cleared.  Her history included being 
hyperthyroid and undergoing removal of a cyst in her breast.  
On examination, blood pressure was 160/90.  The diagnoses 
were as follows:  (1) subarachnoid hemorrhage, possibly 
secondary to ruptured aneurysm, (2) hypertension, labile, (3) 
history of long term cigarette smoking, and history of breast 
cyst.  Records from O. Hospital indicate that the veteran's 
condition deteriorated over the next few months following her 
initial admission.  In November 1979, the veteran was 
readmitted for surgical repair of the aneurysm.  The final 
diagnosis was right carotid bifurcation aneurysm.

VA records indicate that the veteran was admitted in December 
1981 for dysuria, loss of appetite with increasing lethargy.  
The history indicates that the veteran developed seizure-like 
activity about 31/2 months after her surgery in 1979.  
Pertinent discharge diagnoses were seizure disorder, 
secondary to cerebral aneurysm and status post craniotomy for 
cerebral aneurysm with left hemiplegia.

A letter from A.L.G., M.D., dated in August 1984, indicates 
that he treated the veteran for cerebral aneurysm from July 
1979 to February 1980.

Records from D.P.M., M.D. show that he treated the veteran 
for cerebral aneurysm and residuals from July1979 through 
October 1981.

A December 1981 letter from C.M.M., Medical Center Director, 
presumably of a VAMC, is addressed to the appellant.  The 
letter discloses that the veteran was receiving inpatient 
treatment for urinary infection at that time.  It further 
states that in addition to being medicated, the veteran had 
been examined by a neurologist who had ordered several tests.  
A handwritten note from the appellant appears alongside 
C.M.M.'s signature block.  The note indicates that the 
neurologist commented the cranial bleed was in all 
probability due to the pressure the veteran was under while 
working as a "WAVE" in their cryptography unit in 
Washington D.C.  The note asserts that the neurologist 
stated, "time has no bearing on this case.  It probably 
built up over the years."

VA records reveal that the veteran was admitted for treatment 
in September 1983 because of increasing frequency of seizures 
of about two or three days duration.  The seizures were 
thought to be related to urinary tract infection.  After 44 
days of treatment the veteran was transferred to another VA 
medical center's (VAMC) urology service.  The veteran 
underwent a cystoscopy and cystolithotomy in November 1983.

An August 1984 letter from Dr. M. indicates that he saw the 
veteran again in July 1982 for persisting urinary 
incontinence, persistent left hemiparesis, and 
hypothyroidism.

By rating decision in June 1990, service connection for 
residuals of cerebral aneurysm was denied.

B.D.C., M.D. indicated in a letter dated in October 1992 that 
the veteran has been completely and permanently disabled 
since she sustained left hemiparesis with spasticity, 
dysphagia, and left sided dysesthesia status post cerebral 
aneurysm and aneurysmectomy in 1979.  Her prognosis for 
significant improvement was extremely poor.  

A certificate of death issued by the State of Colorado in May 
1996 reflects that the veteran died in May 1996 at the age of 
72.  Immediate cause of death is listed as cardiac arrest due 
to or as a consequence of cerebrovascular accident due to or 
as a consequence of hypertension.  The interval between the 
onset of the cerebrovascular accident and death was two 
weeks.  The interval between the onset of hypertension and 
death was two decades.  Lung cancer (histologic type unknown) 
was listed under other significant conditions, i.e., 
"conditions contributing to death but not related to cause 
in part." 

The appellant asserted in a Statement in Support of Claim 
received in May 2001 that a neurologist who examined his wife 
in September 1989 at East Orange VAMC indicated to him that 
there was no question in his mind that the veteran's 
condition could very well be exacerbated by her 
responsibilities in helping to break the Japanese Code.  The 
appellant reported that Dr. G, the neurosurgeon who operated 
on his wife at O. Hospital in 1979 also told him that it was 
conceivable that the veteran's responsibilities in the 
service would be a causative factor in her case.    The 
appellant indicated that he did not know whether Dr. G was 
still in practice.

A VA opinion was provided by a neurology consultant in 
January 2003.  The issue, as understood by the VA medical 
reviewer, was whether the stroke that the veteran suffered in 
1979 was a result of military service.  Review of the records 
revealed that service medical records essentially showed no 
serious medical problems.  Blood pressures of 110/70 mmHg and 
122/70 mmHg were noted in the records.  The reviewer also 
noted that the veteran had not been granted service 
connection for hypertension.  He noted the veteran's 
hospitalization in 1979 and the results of a CT scan and 
spinal tap at that time.  The reviewer also noted that on 
admission, labile hypertension was noted for several years, 
but no there was no further elaboration on onset in the 
record.  Subsequent hospitalization for a urinary infection, 
seizure disorder, and pneumonia on various occasions was also 
noted, and finally the veteran's death in May 1996.  The 
reviewer determined that the etiology of the hemiparesis was 
subarachnoid hemorrhage and subsequent stoke.  He concluded 
that the veteran had a history of hypertension in the years 
prior to the presentation of the subarachnoid hemorrhage.

The VA medical reviewer reported that in some patients, 
aneurysms develop spontaneously and in others there is a 
familial tendency to aneurysms, and it is also known that 
hypertension can be a contributing cause.  The reviewer 
concluded that the hypertension did not appear to be related 
to service, as the time between service and development of 
the subarachnoid hemorrhage was 30 years and nothing in the 
service medial records indicates that the veteran developed 
hypertension at the time of her military service.  He opined 
that the development of the stroke and subarachnoid 
hemorrhage and link between hypertension and subarachnoid 
hemorrhage to military service cannot be supported on the 
basis of the available medical information.

The appellant's contention is that the veteran suffered from 
hypertension and subsequent catastrophic events, including a 
subarachnoid aneurysm and a cerebrovascular accident, due to 
excessive physical and mental stress in service.  These 
events, he purports, lead to her death.  He asserts that the 
circumstances of her duties in "breaking the Japanese Code" 
included long hours and working with floor to ceiling 
computers.  With regard to the appellant's allegation, the 
Board observes that there is no evidence that the appellant 
is medically trained and qualified to render a medical 
opinion as to the etiology of the veteran's death or prior 
illnesses.  In claims regarding service connection, the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  The 
appellant also purports to quote a number of neurologists 
regarding the etiology of his wife's condition(s) before her 
death.  As to these recollections by the appellant, the Board 
notes that the Court has found that such assertions, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's memories of what was purportedly told to him by 
doctors may not constitute competent medical evidence.

The only competent evidence of record with regard to service 
connection was provided by a VA neurologist who, in January 
2003, issued a written opinion on the relationship between 
the veteran's hypertension, subarachnoid hemorrhage and 
service.  The opinion leaves no doubt that, based on 
available evidence, there is no nexus between service and 
hypertension or subarachnoid hemorrhage in the instant case.  
The Board notes the veteran's contention in the May 2003 
Statement of Accredited Representative in Appeals Case that 
the VA opinion is not adequate for rating purposes because it 
was rendered by a neurologist, not a cardiovascular 
specialist.  The Board finds this assertion inconsistent and 
somewhat disingenuous in light of the veteran's purported 
quoting of other neurologists to substantiate service 
connection.  Nonetheless, review of the January 2003 medical 
opinion reveals that the opining physician reviewed all 
available, pertinent records and all objective findings 
necessary for evaluation of the veteran's disability were 
observed and recorded.  Specifically, the report includes 
review of the veteran's service medical records, noting the 
absence of elevated blood pressure readings or a diagnosis of 
hypertension, and the review of numerous tests and treatment 
completed in later years.  The examination appears complete 
and adequate.  Based on review of the entire record, most 
notably, the VA medical opinion, the Board finds that service 
connection for cause of death is not warranted in this case.  
The evidence against the claim is overwhelming.  Accordingly, 
reasonable doubt does not assist the appellant in this 
matter.


ORDER

Service connection for cause of death is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

